UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

Harold Harris and Jeff Scott, individually and
on behalf of all others similarly situated, No.

 

Plaintiffs,
CLASS ACTION AND COLLECTIVE
VS. ACTION COMPLAINT

Atomic Transport, LLC, a Tennessee
Corporation,

Defendant.

 

 

Plaintiffs, Harold Harris (“Plaintiff Harris”) and Jeff Scott (“Plaintiff Scott”) (collectively
“Plaintiffs’”), individually and on behalf of all others similarly situated, and by and through the
undersigned attorneys sues the Defendant, Atomic Transport, LLC (“Atomic Transport”), and
alleges as follows:

PRELIMINARY STATEMENT

1. This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,
et seq., for Atomic Transport’s failure to pay Plaintiffs and other similarly-situated employees all
earned overtime wages.

2. This lawsuit also arises under Ohio Revised Code (“ORC”) § 4111.01 for Atomic
Transport’s failure to pay Plaintiffs and other similarly-situated employees all earned overtime
wages.

3. Plaintiffs, the Collective Members and Class Members are current and former
employees of Atomic Transport. Plaintiffs brings this action on behalf of themselves and all

similarly-situated current and former drivers who Atomic Transport misclassified as “exempt”

1

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 1 of 18 PagelD #: 1

 
from overtime under the FLSA and the ORC, and who were therefore not paid one-and-one-half
times their regular rates of pay for all time worked in excess of 40 hours in a given workweek.

4, The Collective Members and Class Members are all current and former drivers
who were employed by Atomic Transport at any time starting three years before this Complaint
was filed, up to the present.

5. Under the FLSA and ORC, employers must pay all non-exempt employees an
overtime wage premium of pay one and one-half times their regular rates of pay for all time they
spend working in excess of 40 hours in a given workweek. Atomic Transport failed to pay
Plaintiffs one and one-half times their regular rates of pay for all time they spent working in
excess of 40 hours in a given workweek. Plaintiffs therefore bring this Collective and Class
action Complaint pursuant to 29 U.S.C. § 216(b) and Fed. R. Civ. P. 23 for Atomic Transport’s
violation of federal and Ohio law as detailed further below.

JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29
U.S.C. § 201, et seg. because this civil action arises under the laws of the United States. This
Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1367 because this action
contains claims arising under Ohio law that are so related to Plaintiffs’ claims under 29 U.S.C. §
201, et seq. that they form part of the same case or controversy under Article III of the United
States Constitution.

7. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)Gi) because acts
giving rise to the claims of Plaintiffs, the Collective Members, and the Class Members occurred
within this district, Atomic Transport is incorporated in Tennessee, Atomic Transport is

headquartered in Nashville and, and Atomic Transport regularly conducts business in and has

2

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 2 of 18 PagelD #: 2

 
engaged in the wrongful conduct alleged herein — and, thus, is subject to personal jurisdiction in —
this judicial district.

8. Plaintiffs, the Collective Members and the Class Members in their work for Atomic
Transport, were employed by an enterprise engaged in commerce that had annual gross sales of at
least $500,000.

9, Plaintiffs, the Collective Members and the Class Members, in their work for Atomic
Transport, were employed by an enterprise engaged in commerce that has annual gross volume of
sales made for business in excess of $150,000, exclusive of excise taxes at the retail level which
are separately stated. See ORC §4111.03(D).

BACKGROUND
10. | Atomic Transport “is a proven solution in the bulk-material transport industry with
a ‘dedicated fleet? of company-owned assets and W2 = driver employees.”
www.atomictransport.com (last visited June 3, 2020).

11. Atomic Transport has regional offices in Arkansas, Alabama, Georgia, Kentucky,
Mississippi, Nebraska, North Carolina, Ohio, South Carolina, Tennessee, and Texas.

12. Plaintiff Harris was employed by Atomic Transport at its Moraine, Ohio facility
from approximately May 1,2019 through approximately March 10, 2020 as a driver. At all material
times during his employment with Atomic Transport, Plaintiff Harris was non-exempt from the
ORC’s and FLSA’s overtime requirements.

13. Plaintiff Scott was employed by Atomic Transport at its Moraine, Ohio facility
from approximately August 1, 2017 through approximately July 31, 2018 as a driver. At all
material times during his employment with Atomic Transport, Plaintiff Harris was non-exempt

from the ORC’s and FLSA’s overtime requirements,

3

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 3 of 18 PagelD #: 3

 
14. The Collective Members are all current and former drivers who worked for Atomic
Transport at any of its offices nationwide at any point in the three years preceding the filing of this
Complaint. The Collective Members are non-exempt from the FLSA’s overtime requirements.

15. The Class Members are all current and former drivers who worked for Atomic
Transport in Ohio at any point in the three years preceding the filing of this Complaint. The Class
Members are non-exempt from the ORC’s overtime requirements.

16. During each and every workweek, Plaintiffs, the Collective Members, and the Class
Members were often not paid on an hourly or salary basis and were instead paid on a “per load”
basis.

17. For the entire duration of Plaintiffs’, the Collective Members’ and the Class
Members’ employment with Atomic Transport, Atomic Transport had a consistent policy and
practice of requiring Plaintiffs, the Collective Members and the Class Members to work well in
excess of forty (40) hours per week without paying Plaintiffs, Collective Members and the Class
Members time and a half for hours worked over forty (40) hours per week.

18. Asaresult of Defendants’ failure to pay time and a half to Plaintiffs, the Collective
Members and the Class Members for hours worked over forty (40) hours per week, Defendants

violated 29 U.S.C. § 207(a), ORC §4111.03 and Article II § 34a of the Ohio Constitution.

19. Plaintiffs, the Collective Members and he Class Members were non-exempt
employees.
20. Plaintiffs, the Collective Members and the Class Members were not managers.

They did not have supervisory authority over any employees, did not possess the authority to hire

or fire employees, did not possess authority to make critical job decisions with respect to any of

4
Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 4 of 18 PagelD #: 4

 
Atomic Transport’s employees, did not direct the work of two or more employees, and did not
exercise discretion and independent judgment with respect to matters of significance.

21. The primary duty of Plaintiffs, the Collective Members and the Class Members was
not the management of the enterprise in which they were employed or any recognized department
of the enterprise.

22. Atomic Transport is Plaintiffs’, the Collective Members’ and the Class Members’
employer as defined by the FLSA and ORC. At all relevant times, Atomic Transport had the
authority to hire and fire employees, supervised and controlled work schedules or the conditions
of employment, determined the rate and method of payment, and maintained employment
records in connection with Plaintiffs’, the Collective Members’ and the Class Members’
employment with Atomic Tranport. Having acted in the interest of Atomic Transport in relation
to its employees, including Plaintiffs, the Collective Members and the Class Members, Atomic
Transport is subject to liability under the FLSA and ORC. 29 U.S.C. § 201, ef seq; ORC §
4111.03(D).

23. At all relevant times, Plaintiffs, the Collective Members and the Class Members
were “employees” of Atomic Transport as defined by the FLSA and ORC. 29 U.S.C. § 201, et
seq; 4111.03(D).

24. Atomic Transport knew that — or acted with reckless disregard as to whether — its
refusal or failure to properly compensate Plaintiffs, the Collective Members and the Class
Members over the course of their employment would violate federal and Ohio law, and Atomic
Transport was aware of the FLSA and ORC overtime wage requirements during Plaintiffs’, the
Collective Members’, and the Class Members’ employment. As such, Atomic Transport’s conduct

constitutes a willful violation of the FLSA and ORC.

5

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 5 of 18 PagelD #: 5

 
25. Plaintiff Harris has given his written consent to be a party Plaintiff in this
action pursuant to 29 U.S.C. § 216(b), a true and accurate copy of which is attached to this
Complaint as “Exhibit A.”

26. Plaintiff Scott has given his written consent to be a party Plaintiff in this
action pursuant to 29 U.S.C. § 216(b), a true and accurate copy of which is attached to this
Complaint as “Exhibit B.”

COLLECTIVE ACTION ALLEGATIONS

27. Plaintiffs and the Collective Members reallege and incorporate by reference
all allegations in all preceding paragraphs.

28. Plaintiffs and the Collective Members bring this action pursuant to 29 U.S.C.
§ 216(b) on their own behalf and as a representative of individuals similarly situated who
are current or former drivers employed by Atomic Transport.

29, Atomic Transport subjected all of their drivers, including Plaintiffs and the
Collective Members, to their policy and practice of not paying their drivers one and one
half times their regular rates of pay for time they spent working in excess of 40 hours in a
given workweek, in violation of 29 U.S.C. § 206(a) and 207(a).

30. At all times material, Plaintiffs and the Collective Members are and have
been similarly situated, have had substantially similar job requirements and pay provisions,
and are and have been subject to Atomic Transport’s decision, policy, plan, and common
programs, practices, procedures, protocols, routines, and rules of willfully subjecting

Plaintiffs and the Collective Members to their policy and practice of not paying their

6

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 6 of 18 PagelD #: 6

 
drivers one and one half times their regular rates of pay for time they spent working in
excess of 40 hours in a given workweek, in violation of 29 U.S.C. § 206(a) and 207(a).

31. Plaintiffs’ claims stated in this complaint are essentially the same as those of
the Collective Members. This action is properly maintained as a collective action because
in all pertinent aspects the employment relationship of individuals similarly situated to
Plaintiffs is identical or substantially similar.

32. The Collective Members perform or have performed the same or similar
work as Plaintiffs.

33. Atomic Transport’s failure to pay full minimum wage or overtime
compensation required by the FLSA results from generally applicable policies or practices,
and does not depend on the personal circumstances of Plaintiffs or the Collective Members.

34. Although the exact amount of damages may vary among the Collective
Members, the damages for the Collective Members can be easily calculated by a simple
formula. The claims of all Collective Members arise from a common nucleus of facts.
Liability is based on a systematic course of wrongful conduct by Atomic Transport that
caused harm to all of the Collective Members.

35, As such, Plaintiffs bring their FLSA overtime claims as a collective action
on behalf of the following class:

The FLSA Collective Members are all of Atomic Transport’s
current and former drivers who were not paid one and one half
times their regular rates of pay for time spent working in excess

of 40 hours in a given workweek, starting three years before this
lawsuit was filed up to the present.

7

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 7 of 18 PagelD #: 7

 
36. Atomic Transport’s unlawful conduct, as described herein, is pursuant to
Atomic Transport’s corporate policy or practice of minimizing labor costs by refusing
and/or failing to properly compensate its employees according to the FLSA.

37. Atomic Transport is aware or should have been aware that federal law
prohibited them from not paying their drivers-namely, Plaintiffs and the Collective
Members — an overtime premium wage for time spent working in excess of 40 hours per
given workweek.

38. Atomic Transport’s unlawful conduct has been widespread, repeated, and
consistent.

39, This action is properly brought and maintained as an opt-in collective action
pursuant to 29 U.S.C. § 216(b).

40. Upon information and belief, the individuals similarly situated to Plaintiffs
include hundreds, and possibly thousands, of drivers currently and/or formerly employed
by Atomic Transport. Plaintiffs are unable to state the precise number of similarly-situated
employees because that information is solely in Atomic Transport’s possession, custody,
or control, but it can be readily ascertained from their employment records.

41. Notice can be provided to the Collective Members by First Class Mail to the
last address known to Atomic Transport, via email at the last known email address known
to Atomic Transport, and by text message to the last known telephone number known to

Atomic Transport and by workplace posting at each of Atomic Transport’s regional offices.

8

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 8 of 18 PagelD #: 8

 
OHIO OVERTIME CLASS ACTION ALLEGATIONS

42. Plaintiffs reallege and incorporate by reference all allegations in all preceding
paragraphs.

43, Plaintiffs brings their Ohio wage claims as a Rule 23 class action on behalf of the
following Class Action Members:

The Class Action Members are all of Atomic Transport’s current and
former drivers who worked in Ohio and were not paid one and one
half times their regular rates of pay for time spent working in excess
of 40 hours in a given workweek, starting three years before this
lawsuit was filed up to the present.

44, Numerosity. The number of Class Action Members is believed to be over one
hundred. This volume makes bringing the claims of each individual Class Member before this
Court impracticable. Likewise, joining each individual Class Member as a plaintiff in this action
is impracticable. Furthermore, the identity of the Class Members will be determined from
Atomic Transport’s records, as will the compensation paid to each of them. As such, a class
action is a reasonable and practical means of resolving these claims. To require individual
actions would prejudice the Class Action Members and Atomic Transport.

45.  Typicality., Plaintiffs’ claims are typical of the Class Members because like the
Class Members, Plaintiffs were subjected to Atomic Transport’s uniform policies and practices
and were compensated in the same manner as the other Class Members. Atomic Transport
regularly required Plaintiffs and the Class Members to work in excess of forty hours per week
without compensating them at one and one-half times their regular rate of pay for the hours they

worked in excess of forty hours in any given workweek. As a result, Atomic Transport failed to

pay Plaintiffs and the Class Members overtime as required by Ohio law.

9

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 9 of 18 PagelD #: 9

 
46. As a result of such policy and practice, Atomic Transport violated the overtime
wage provisions of Ohio Revised Code. § 4111.03.

47, Adequacy. Plaintiffs will fairly and adequately protect the interests of the Class
Members because it is in their interest to effectively prosecute the claims in this Complaint in
order to obtain the unpaid wages and penalties required under Ohio law. Plaintiffs have retained
attorneys who ate competent in both class actions and wage and hour litigation. Plaintiffs do not
have any interest that may be contrary to or in conflict with the claims of the Class Members she
seeks to represent.

48. | Commonality. Common issues of fact and law predominate over any individual
questions in this matter. The common issues include, but are not limited to:

a, Whether Atomic Transport properly classified Plaintiffs and the Class
Members as exempt from overtime under Ohio law;

b. Whether Atomic Transport failed to pay Plaintiffs and the Class Members
one and one-half times their regular rate of pay for all hours worked in

excess of forty hours in any given workweek;

c, Whether Plaintiffs and the Class Members are entitled to compensatory
damages;
d. The proper measure of damages sustained by Plaintiffs and the Class

Members; and
e. Whether Atomic Transport’s actions were “willful.”
49, Superiority. A class action is superior to other available means for the fair and
efficient adjudication of this lawsuit. Even in the event any of the Class Members could afford

to pursue individual litigation against companies the size of Atomic Transport, doing so would

10

Case 3:20-cv-00595 Document 1 Filed 07/13/20 Page 10 of 18 PagelD #: 10

 
unduly burden the system. Individual litigation would magnify the delay and expense to all
parties and burden the court system with duplicative lawsuits. Prosecution of separate actions by
individual Class Members would create the risk of inconsistent or varying judicial results and
establish incompatible standards of conduct for Atomic Transport.

50. Acclass action presents far fewer management difficulties and affords the benefits
of uniform adjudication of the claims, financial economy for the parties, and comprehensive
supervision by a single court and Judge. By concentrating this litigation in one forum, judicial
economy and parity among the claims of individual Class Members are promoted. Additionally,
class treatment in this matter will provide for judicial consistency. The identities of the Class
Members are readily identifiable from Atomic Transport’s records.

51. This type of case is well-suited for class action treatment because: (1) Atomic
Transport’s practices, policies, and/or procedures were uniform; (2) the burden is on Atomic
Transport to prove they properly compensated their employees; (3) the burden is on Atomic
Transport to accurately record hours worked by employees; and (4) the burden is on Atomic
Transport to prove that it properly exempted Plaintiffs and the Class Members from Ohio’s
overtime requirements.

52. Ultimately, a class action is a superior forum to resolve the Ohio state law claims
set forth in this Complaint because of the common nucleus of operative facts centered on the
continued failure of Atomic Transport to pay Plaintiffs and the Class Members according to
applicable Ohio laws.

53. Nature of Notice to be Proposed. As to the Rule 23 Class Action Members, it is
contemplated that notice would be issued giving the Class Members an opportunity to opt out of

the class if they so desire, i.e. an “opt-out notice.” Notice of the pendency and resolution of the

11

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 11 of 18 PagelD #: 11

 
action can be provided to the Class Members by mail, electronic mail, print, broadcast, internet,

and/or multimedia publication.

COUNT THREE: FAIR LABOR STANDARDS ACT
FAILURE AND/OR REFUSAL TO PAY OVERTIME

65. Plaintiffs and the Collective Members reallege and incorporate by reference all
allegations in all preceding paragraphs.

66. During the entirety of Plaintiff Harris’s employment with Atomic Transport from
approximately May 1, 2019 through approximately March 10, 2020, Plaintiff Harris worked more
than forty (40) hours in each and every workweek. In some weeks, Plaintiff Harris would work as
many as eighty (80) hours.

67. Atomic Transport never paid Plaintiff Harris any overtime whatsoever and failed
to ever pay Plaintiff Harris one and a half times his regular rate of pay for all hours worked in
excess of forty (40) hours for each and every workweek of Atomic Transport’s employment of
Plaintiff Harris.

68. During the entirety of Plaintiff Scott’s employment with Atomic Transport from
approximately August 1, 2017 through approximately July 31, 2018, Plaintiff Scott worked more
than forty (40) hours in each and every workweek. In some weeks, Plaintiff Scott would work as
many as eighty (80) hours.

69, Atomic Transport never paid Plaintiff Scott any overtime whatsoever and failed to
ever pay Plaintiff Harris one and a half times his regular rate of pay for all hours worked in excess
of forty (40) hours for each and every workweek of Atomic Transport’s employment of Plaintiff
Scott.

70. Atomic Transport had a consistent enterprise wide policy of requiring the

Collective Members to work more than forty (40) hours in any given workweek and failing and/or

12

Case 3:20-cv-00595 Document 1 Filed 07/13/20 Page 12 of 18 PagelD #: 12

 
refusing to compensate the Collective Members at one-and-one-half times their regular hourly rate
for all the time they worked in excess of forty (40) hours.

71. As a result, Atomic Transport has intentionally failed and/or refused to pay
Plaintiffs and the Collective Members overtime according to the provisions of the FLSA, 29 U.S.C.
§ 207.

72. Although at this stage, Plaintiffs and the Collective Members are unable to state the
exact amount owed for all time worked during the course of their employment, Plaintiffs and the
Collective Members believe that such information will become available during the course of
discovery. Furthermore, when an employer fails to keep complete and accurate time records,
employees may establish the hours worked by their testimony, and the burden of overcoming such
testimony shifts to the employer.

73. Atomic Transport knew that — or acted with reckless disregard as to whether — its
refusal or failure to properly compensate Plaintiffs and the Collective Members over the course of
their employment would violate the FLSA, and Atomic Transport was aware of the FLSA’s
overtime requirements. As such, Atomic Transport’s conduct constitutes a willful violation of the
FLSA.

74. As a result of Atomic Transport’s failure or refusal to pay Plaintiffs and the
Collective Members a wage equal to one and one half times their regular hourly rate for work they
performed for Atomic Transport in excess of their regular 40-hour workweek, Atomic Transport
violated 29 U.S.C. § 207(a). Plaintiffs and the Collective Members are therefore entitled to
compensation of one-and-one-half times their regular rate of pay, to be proven at trial, plus an
additional equal amount as liquidated damages, together with interest, reasonable attorney’s fees,

and costs.

13

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 13 of 18 PagelD #: 13

 
75. WHEREFORE, Plaintiff Harris, Plaintiff Scott and the Collective Members
request that this Court enter Judgment against Defendant Atomic Transport, LLC in their favor:

a. Awarding Plaintiffs and the Collective Members overtime compensation in the
amount due to them for all of their time worked in excess of forty (40) hours per
work week at an amount equal to one-and-one-half times their regular rate while
working for Atomic Transport.

b. Awarding Plaintiffs and the Collective Members liquidated damages in an amount
equal to the overtime award;

c. Awarding Plaintiffs’ and the Collective Members’ reasonable attorneys’ fees and
costs and expenses of the litigation pursuant to 29 U.S.C. § 216(b);

d. Awarding Plaintiffs’ and the Collective Members’ costs incurred in this action;

e. Awarding Plaintiffs and the Collective Members pre-judgment interest, at the
highest legal rate, on all amounts set forth in subsections (a) and (b) above from the
date of the payment due for that pay period until paid in full;

f. Awarding Plaintiffs and the Collective Members post-judgment interest, at the
highest legal rate, on all amounts from the date of such award until paid in full;

g. Granting service awards to Plaintiff Harris and Plaintiff Scott; and

h. For such other and further relief as the Court deems just and proper.

COUNT TWO: STATE OF OHIO UNPAID OVERTIME
76. Plaintiffs and the Class Members reallege and incorporate by reference all
allegations in all preceding paragraphs.
77. Plaintiffs and the Class Members were non-exempt employees entitled to Ohio’s

statutorily mandated overtime wages.

14

Case 3:20-cv-00595 Document 1 Filed 07/13/20 Page 14 of 18 PagelD #: 14

 
78. Ohio Revised Code § 4111.03 requires an employer to pay a wage rate of one and
one-half times the employee's wage rate for hours worked in excess of forty hours in one
workweek, in the manner and methods provided in and subject to the exemptions of section 7 and
section 13 of the Fair Labor Standards Act.

79. During the entirety of Plaintiff Harris’s employment with Atomic Transport from
approximately May 1, 2019 through approximately March 10, 2020, Plaintiff Harris worked more
than forty (40) hours in each and every workweek. In some weeks, Plaintiff Harris would work as
many as eighty (80) hours.

80. Atomic Transport never paid Plaintiff Harris any overtime whatsoever and failed to
ever pay Plaintiff Harris one and a half times his regular rate of pay for all hours worked in excess
of forty (40) hours for each and every workweek of Atomic Transport’s employment of Plaintiff
Harris.

81. During the entirety of Plaintiff Scott’s employment with Atomic Transport from
approximately August 1, 2017 through approximately July 31, 2018, Plaintiff Scott worked more
than forty (40) hours in each and every workweek. In some weeks, Plaintiff Scott would work as
many as eighty (80) hours.

82. Atomic Transport never paid Plaintiff Scott any overtime whatsoever and failed to
ever pay Plaintiff Harris one and a half times his regular rate of pay for all hours worked in excess
of forty (40) hours for each and every workweek of Atomic Transport’s employment of Plaintiff
Scott.

83. Atomic Transport had a consistent enterprise wide policy of requiring the Class

15

Case 3:20-cv-00595 Document 1 Filed 07/13/20 Page 15 of 18 PagelD #: 15

 
Members to work more than forty (40) hours in any given workweek and failing and/or refusing
to compensate the Class Members at one-and-one-half times their regular hourly rate for all the
time they worked in excess of forty (40) hours.

84. Asaresult, Atomic Transport intentionally failed and/or refused to pay Plaintiffs
and the Class Members overtime according to the provisions of Ohio Revised Code § 4111 et seq.
and Article IT § 34a of the Ohio Constitution.

85. Atomic Transport knew that — or acted with reckless disregard as to whether — its
refusal or failure to properly compensate Plaintiffs and the Class Members over the course of their
employment would violate Ohio law, and Atomic Transport was aware of the Ohio’s overtime
wage requirements during Plaintiffs’ and the Class Members’ employment. As such, Atomic
Transport’s conduct constitutes a willful violation of Ohio law.

86. As aresult of Atomic Transport’s willful failure to pay Plaintiffs and the Class
Members one and one-half times the applicable regular rate for all hours worked in excess of 40
per week, Atomic Transport did not pay Plaintiffs and the Class Members the applicable overtime
rate for all hours worked for the duration of their employment, in violation of Ohio Revised Code
§ 4111.03 and Article II § 34a of the Ohio Constitution.

87. WHEREFORE, Plaintiff Harris, Plaintiff Scott and the Class Members request
that this Court enter Judgment against Defendant Atomic Transport, LLC in their favor:

a. Awarding Plaintiffs and the Class Members overtime compensation in the amount
due to them for all of their time worked in excess of forty (40) hours per work week
at an amount equal to one-and-one-half times their regular rate while working for

Atomic Transport.

16

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 16 of 18 PagelD #: 16

 
b. Awarding Plaintiffs and the Class Members an additional amount equal to two-
times the overtime award;

c. Awarding Plaintiffs’ and the Class Members’ reasonable attorneys’ fees and costs
and expenses of the litigation pursuant to 29 U.S.C. § 216(b);

d. Awarding Plaintiffs’ and the Class Members’ costs incurred in this action;

e. Awarding Plaintiffs and the Class Members pre-judgment interest, at the highest
legal rate, on all amounts set forth in subsections (a) and (b) above from the date of
the payment due for that pay period until paid in full;

f. Awarding Plaintiffs and the Class Members post-judgment interest, at the highest
legal rate, on all amounts from the date of such award until paid in full;

g. Granting service awards to Plaintiff Harris and Plaintiff Scott; and

h. For such other and further relief as the Court deems just and proper.

RESPECTFULLY SUBMITTED this 24" day of June, 2020.

By:/s/ James L. Simon

James L. Simon (pro hac vice pending)

THE LAW OFFICES OF SIMON & SIMON
5000 Rockside Road

Liberty Plaza — Suite 520

Independence, OH 44131

Telephone: (216) 525-8890

Email: james@bswages.com

By:/s/ Clifford P. Bendau, IT

Clifford P. Bendau, II (pro hac vice forthcoming)
Christopher J. Bendau (pro hac vice forthcoming)
BENDAU & BENDAU PLLC

P.O. Box 97066

Phoenix, Arizona 85060

Telephone AZ: (480) 382-5176

Telephone OH: (216) 395-4226

Email: cliff@bswages.com

17

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 17 of 18 PagelD #: 17

 
By: /s/ Michael L. Fradin

Michael L. Fradin, Esq.(pro hac vice forthcoming)
8401 Crawford Ave. Ste. 104

Skokie, IL 60076

Telephone: 847-986-5889

Facsimile: 847-673-1228

Email: mike@fradinlaw.com

18

Case 3:20-cv-00595 Document1 Filed 07/13/20 Page 18 of 18 PagelD #: 18

 
